Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to reply filed 10/5/2020. Claim 1 has been amended and claims 1-4, 7-11, 14, and 15 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 20130110063 A1) in view of Banet et al. (US 2014/0121473) and Greene (US 20180053396 A1) and Bifolco et al. (US 20180204256 A1).
As per claim 1, Abraham discloses a system for monitoring basis needs of an infant, the system comprising:
a) a multi-use sensor device  (fig. 1, ref 102) configured for attachment and detachment (paragraph [0008], housing unit that may be configured to be reused; see figs 5, 6)  from an outer cover of a disposable absorbent article (paragraph [0040], For example, the non-contact 
b) a plurality of disposable absorbent articles for receiving the multi-use sensor device (paragraph [0040],  reusable from article to article; the articles may be disposable), each of the plurality of absorbent articles comprising a backsheet comprising a film that is liquid impermeable but that is breathable in that it allows vapors of said volatile organic compounds to escape from the absorbent articles, thereby allowing detection by said bowel movement event sensor (paragraph [0040] and [0076], A suitable liquid impermeable film for use as a liquid impermeable inner layer; since the layer may be vapor permeable, the vapors of the volatile organic compounds can pass through, therefore, the layer would not prevent the sensor from 
c) a software application that is operable on a computer device to display information related to data obtained by the multi-use sensor device (paragraph [0016], The signaling device may generate an alert that is transmitted wirelessly to a radio at a remote location, it may generate an alert that is transmitted to at least one computer device or smart phone, or it may generate a combination of alerts. The alert may be deactivated at or near the absorbent article by the wearer or caregiver or remotely. The computer device or smart phone may be adapted to receive data from the signaling device, generate at least one report utilizing at least a portion of the data, and provide a user access to the data and the at least one report.; also See paragraph [0040], Any alerts from the signaling device can also be remotely activated or displayed on smart phones or computers. See Figs. 2 and 4. Displaying a report inherently requires a software application);
Abraham does not disclose:
the multi-use sensor device having hooks;
the outer cover material comprising a nonwoven layer providing loops, said article comprising a target graphic to show a landing zone area which aids a consumer to temporarily attach the hooks of the sensor device to the loops of the outer cover material;
d. a subscription providing delivery of additional absorbent articles and multi-user devices; and
e. wherein said system for monitoring further comprise a data management system which receives data from said sensor device said data management system having one or more relationship models that allow a primary caregiver of said infant to provide access to some or all of said data to secondary care providers.
However, in the same art of absorbent article sensing, Banet teaches:
the multi-use sensor device having hooks (Banet, [0048] and [0050]: Velcro may be used to attach a sensing device to a disposable article, thus having the hook and loop setup with one item having the hooks and one item having the loops; reasonably, the sensor device may have the hooks, since it is one of the two options);
the outer cover material comprising a nonwoven layer providing loops, said article comprising a target graphic to show a landing zone area which aids a consumer to temporarily attach the hooks of the sensor device to the loops of the outer cover material (Banet, [0048] and [0050]: Velcro may be used to attach a sensing device to a disposable article, thus having the hook and loop setup with one item having the hooks and one item having the loops; reasonably, the disposable article may have the loops, since it is one of the two options; additionally there are alignment markings, or a target graphic to show a landing zone area, that allow proper attachment; the attachment is temporary since the items are not permanently bonded together);
wherein said system for monitoring further comprise a data management system which receives data from said sensor device said data management system having one or more relationship models that allow a primary caregiver of said infant to provide access to some or all of said data to secondary care providers (Banet, fig. 9 and [0013], [0014], and [0071]: The communication may include providing the information, including the sensed information, through an access controlled website: thus, a primary caregiver may access the information using 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham’s sensor device to include Velcro attachment with alignment markings, as taught by Banet. The motivation is because Velcro is a well-known attachment means, and would be a reasonable alternative to replace Abraham’s clip as it provides a simple, easy to use, and easily reusable attachment system while still providing the same predictable result of securely attaching components together. Similarly, the markings allow for proper attachment (Banet, [0048]).
Additionally, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham’s system to include control of access to the information, as taught by Banet. The motivation is because the access control website for the information allows for the data to be shared with any pertinent parties, such as family members (Banet, [0013]-[0014]).
Additionally, Greene in analogous art discloses subscription of absorbent article and multi-use device (paragraph [0024], one of the system and/or sensor of the present invention may be used through a subscription... Similarly, for example, a first one month supply pack of disposal diapers).
It would therefore have been obvious to a person ordinarily skilled in the art, before the effective filing date of the claimed invention to, to use the subscription teaching of Greene as a delivery means of Abraham so as to make inventory easier to manage as conventional known in the subscription model.

It would therefore have been obvious to a person having ordinary skills in the art, before the effective filing date of the invention, to use this subscription model of Bifolco in the teaching of Abraham in view of Greene, thereby having d) a subscription providing delivery of additional absorbent articles and multi-use sensor devices so as to correlate accurately how a product or service is consumed or depleted (paragraph [0007]).
As per claim 4 (dependent on claim 1), Abraham, Banet, Greene, and Bifolco further teaches:
comprising two multi-use sensor devices (Greene, [0033]: There is an additional optional sensor for use in the system).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham’s system to have an additional sensor, as taught by Greene. The motivation is to provide a sensor that can be used in additional locations and provide additional functionality for the system (Greene. [0033]).
As per claim 7 (dependent on claim 1), in the obvious combination, Abraham discloses that the multi-use sensor device comprises a temperature sensor (paragraph [0035], In another 
As per claim 8 (dependent on claim 1), in the obvious combination, Abraham discloses that the multi-use sensor device comprises a humidity sensor (paragraph [0035], In another embodiment, the non-contact gas-sensor array can monitor the temperature and humidity within the absorbent article. The sensors that monitor temperature and humidity can be used alone or in combination with each other and the other sensors used for monitoring VCs).
As per claim 9 (dependent on claim 1), in the obvious combination, Abraham discloses that the multi-use sensor device comprises a volatile organic compound sensor, temperature sensor and a humidity sensor (paragraph [0035], In another embodiment, the non-contact gas-sensor array can monitor the temperature and humidity within the absorbent article. The sensors that monitor temperature and humidity can be used alone or in combination with each other and the other sensors used for monitoring VCs).
Claims 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Banet, and Greene, and Bifolco and further in view of Allen et al. (US 2017/0286977).
As per claim 2 (dependent on claim 1), Abraham in view of Banet, Greene, and Bifolco does not disclose:
wherein delivery of the additional absorbent articles and/or multi- use sensor devices requires an affirmative request by a consumer with access to the subscription.
However, in the same art of subscription services, Allen teaches:

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham, Banet, Greene, and Bifolco’s subscription delivery to only begin with a customer activation, as taught by Allen. The motivation is to provide the user more flexibility in the subscription by allowing the user to decide when the service begins (Allen, abstract, [0022], [0023], and [0039]).
As per claim 3 (dependent on claim 1), Abraham in view of Banet, Greene, and Bifolco does not disclose:
wherein delivery of the additional absorbent articles and/or multi-use sensor devices is automatic according to a set re-occurring schedule.
However, in the same art of subscription services, Allen teaches:
wherein delivery of the additional absorbent articles and/or multi-use sensor devices is automatic according to a set re-occurring schedule (Allen, [0014], [0017], and [0030]: The subscription is for scheduled re-occurring automatic purchases of the diapers, or absorbent articles).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham, Banet, Greene, and Bifolco’s subscription have a set re-occurring schedule, as taught by Allen. The motivation is because this is how subscription services normally function and is thus a viable option for the subscription service to provide a 
As per claim 14, Abraham, Banet, Greene, and Bifolco renders obvious the limitations of claim 13 above and further limitations are met by Abraham, Banet, Greene, and Bifolco in view of Allen as in the consideration of claim 2 above.
As per claim 15, Abraham, Banet, Greene, and Bifolco renders obvious the limitations of claim 13 above and further limitations are met by Abraham, Banet, Greene, and Bifolco in view of Allen as in the consideration of claim 3 above.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham, Banet, Greene, and Bifolco in view of Cretu-Petra (US 9,545,342).
As per claim 10 (dependent on claim 1), Abraham, Banet, Greene, and Bifolco does not disclose:
wherein the multi-use sensor device comprises a motion sensor. 
However, in the same art of monitoring persons, Cretu-Petra, fig. 1 and abstract and col. 7 line 55-col. 8 line 7, teaches that a diaper monitoring device may also include an accelerometer, or motion sensor.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Abraham, Banet, Greene, and Bifolco’s device to include the accelerometer, as taught by Cretu-Petra. The motivation is because the accelerometer provide additional monitoring for the user, allowing for fall and wandering monitoring and prevention (Cretu-Petra, col. 7 line 55-col. 8 line 7).
As per claim 11 (dependent on claim 10), Abraham, Banet, Greene, and Bifolco in view of Cretu-Petra further teaches:
.
Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the Applicants argument regarding the prior art not clearly disclosing or suggesting element (e) of claim 1. As clearly shown in the above rejection, the element (e) of claim 1 is clearly taught by the Banet reference and sufficient motivation for combination is provided in the above rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/Primary Examiner, Art Unit 2699